t c memo united_states tax_court steven d rapp and judith a rapp petitioners v commissioner of internal revenue respondent docket no filed date scott m nelson and robert b patterson for petitioners blaine c holiday for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in continued - - respondent determined deficiencies in petitioners' federal income taxes for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively the issue for decision is whether petitioners' claimed schedule c losses for and constitute passive_activity_losses under sec_469 the resolution of this issue turns on whether petitioners materially participated in the activity of renting their condominium unit during the taxable years in issue some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in roseville minnesota on the date the petition was filed in this case petitioner husband works as a manager of a commercial unit for norwest banks his formal education includes a bachelor's degree from the university of minnesota and a master's degree from mankato university in petitioners purchased condominium unit number the unit at bluefin bay a condominium complex located in tofte minnesota tofte is located on the shore of lake superior in superior national forest approximately miles northeast of petitioners' residence t continued issue all rule references are to the tax_court rules_of_practice and procedure bluefin bay consists of six buildings each having a different layout the six buildings contain a total of condominium units petitioners’ unit is a three-bedroom unit as unit owners petitioners were members of the bluefin bay condominium association bbca the common interest owner of bluefin bay petitioner husband was one of bbca's officers at one time serving as its president bbca owns all of bluefin bay's common property including an indoor swimming pool tennis courts a conference room a parking area water and waste treatment facilities and communication and cable equipment bbca arranged for the tofte management company tmc to manage and operate the bluefin bay complex bbca's members the unit owners entered into individual management contracts with tmc the terms of the management contracts were the result of the joint effort of numerous bbca members including petitioner husband petitioners' management_contract with tmc was effective date through the taxable years in issue under the management_contract tmc was appointed as the exclusive rental agent for petitioners' unit petitioners were required to specifically reserve their unit in writing for the days which they intended to personally use it in the event petitioners failed to properly notify tmc of their intended use rental arrangements previously made by tmc with other guests would hold - priority over petitioners' personal_use unless the guests could be assigned to another comparable unit the management_contract provided for tmc to receive percent of the gross rental proceeds from petitioners' unit in exchange for its services under the management_contract tmc's duties included but were not limited to managing reservations checking in and out guests providing housekeeping services collecting rents generating financial reports conducting damage inspections and making any necessary maintenance calls and repairs tmc owns and operates a restaurant located adjacent to the condominium complex during the taxable years in issue tmc's employees staffed a reception desk near the restaurant entrance for guests staying at bluefin bay tmc also employed managers activity directors bookkeepers a housekeeping staff anda maintenance staff all of whom participated in the activity of renting petitioners' unit tmc's employees developed drafted and printed marketing and promotional materials for bluefin bay tmc maintained a toll-free telephone number for promotional and reservation purposes tmc's employees answered this telephone line booked reservations for owners and guests and mailed promotional and marketing materials to interested parties - - tmc's employees checked in guests received deposits and issued keys they responded to maintenance calls and made any necessary repairs tmc's employees opened closed and cleaned the pool hot tub and pool house on a daily basis they also maintained bluefin bay's tennis courts and exercise room in the winters tmc's employees plowed the parking lots and shoveled salted and sanded the walkways tmc's employees collected payments from guests and checked them out of the unit they cleaned and inspected the unit after guests departed the cleaning activity included cleaning the interior of the unit and laundering the linens and towels tmc's employees maintained daily books_and_records reflecting the collected rents and fees owed by petitioners they issued monthly and annual reports to petitioners reflecting the rental_activity owner charges and tmc's share of the gross rentals petitioners’ duties under the management_contract included providing tmc with a schedule of their intended personal_use maintaining adequate insurance on their unit and complying with certain interior quality standards tmc made detailed inspections of petitioners' unit at least annually and compiled lists of mandatory repairs and items which needed to be replaced in order to satisfy the interior quality standards petitioners were given the choice to personally make -- - these repairs and improvements or to authorize tmc to make them if they failed to comply by certain dates tmc would arrange for the work to be performed by its employees or subcontractors and charge petitioners accordingly petitioners traveled to bluefin bay to times during each of the taxable years in issue in most cases petitioners would stay at bluefin bay in their unit for a long weekend they also spent one full week each year in their unit petitioners' trips to bluefin bay usually combined family vacations with owner activities such as attending board meetings and or making some repairs to their unit petitioner husband also participated in bbca meetings at locations close to petitioners' residence during the taxable years in issue on schedules c attached to their and returns petitioners reported the following amounts with respect to the rental of their unit gross_income dollar_figure dollar_figure dollar_figure total expenses big_number big_number big_number net_loss big_number big_number big_number petitioners claimed business loss deductions on their and returns in amounts equal to the amounts of their net losses reported on the schedules c in the statutory_notice_of_deficiency respondent disallowed the claimed business loss deductions on the ground that the claimed losses were sustained - in connection with a passive_activity in which petitioners did not materially participate sec_469 generally disallows for the taxable_year any passive_activity_loss that exceeds passive_activity income see sec_469 d a passive_activity is any activity which involves the conduct of any trade_or_business in which the taxpayer does not materially participate see sec_469 in general sec_469 provides that a taxpayer shall be treated as materially participating in an activity only if the taxpayer 1s involved in the operations of the activity on a basis which is regular continuous and substantial sec_469 authorizes the secretary to prescribe regulations as may be necessary or appropriate to carry out the provisions of sec_469 including regulations which specify what constitutes material_participation sec_469 sec_1_469-5t temporary income_tax regs fed reg date provides that an individual will the term passive_activity also includes any rental_activity regardless of whether the taxpayer materially participates in the activity sec_469 a rental_activity is any activity where payments are principally for_the_use_of tangible_property see sec_469 however petitioners' activity does not constitute a rental_activity within the meaning of sec_469 because the average customer stay at their unit was less than days see sec_1 1t e a temporary income_tax regs fed reg date --- - be treated as materially participating in an activity for the taxable_year if and only if the individual participates in the activity for more than hours during such year the individual's participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual's participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year the activity is a significant_participation_activity for the taxable_year and the individual's aggregate participation in all significant participation activities during such year exceeds hours the individual materially participated in the activity for any five taxable years whether or not consecutive during the ten taxable years that immediately precede the taxable_year the activity is a personal_service_activity and the individual materially participated in the activity for any three taxable years whether or not consecutive preceding the taxable_year or based on all of the facts and circumstances the individual participates in the activity ona regular continuous and substantial basis during such year these regulations provide for taxpayers to be treated as materially participating in an activity if they satisfy one of the seven enumerated tests petitioners argue that they satisfy the requirements of sec_1_469-5t temporary income_tax --- - regs fed reg date respondent argues that petitioners have not satisfied this material_participation test we must initially decide whether petitioners participated in the rental of their unit for more than hours during each of the taxable years in issue sec_1_469-5 income_tax regs generally provides that any work done by an individual in connection with an activity in which the individual owns an interest at the time the work is done shall be treated as participation of the individual in the activity we consider petitioners’ combined hours of participation in deciding whether this material_participation test is satisfied see sec_469 sec_1_469-5t f temporary income_tax regs fed reg date with respect to the evidence which may be used to establish hours of participation sec_1_469-5t temporary income_tax regs fed reg date provides methods of proof the extent of an individual's participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries petitioners submitted copies of their monthly calendars from and two documents which purport to summarize -- - their hours of participation in the activity of renting their unit and petitioner husband's testimony neither of the summary documents was prepared contemporaneously petitioner husband testified that the detailed summary document joint exhibit 6-f was prepared in the other summary document was prepared at some time after in preparation for this case and we do not rely upon it we also have serious doubts about the accuracy of the detailed summary document the monthly calendars corroborate little more than the dates of petitioners' trips to bluefin bay and petitioner husband's local bbca meetings petitioner husband's testimony establishes that he spent some hours working out the details of the individual management contracts and serving as bbca's president however his testimony with respect to petitioners' participation in renting the unit and performing repairs to the unit was unpersuasive the maintenance records show that petitioners filled out work orders for tmc's employees to perform such simple repairs as replacing light bulbs in addition dennis rysdahl who oversees the management and operation of bluefin bay and did so during the taxable years in issue testified that petitioner wife's participation in making repairs and improvements to the unit was greater than petitioner husband's mr rysdahl testified that petitioner wife was involved in decorating the unit but the maintenance records show that petitioners left the actual work of decorating their unit to tmc or its subcontractors petitioner wife's involvement appears to have been limited to making decisions concerning how the unit should be decorated petitioner wife did not testify about her alleged hours of participation after carefully reviewing the record we find that petitioners have not proved that they participated in the activity of renting their unit for more than hours during any of the taxable years in issue we therefore need not decide whether petitioners satisfy the sec_1_469-5t temporary income_tax regs fed reg date second requirement of participating in the activity of renting their unit more than any other individual see serenbetz v commissioner tcmemo_1996_510 we conclude that petitioners did not materially participate in the activity of renting their unit during and accordingly we hold that petitioners' claimed losses from such activity constitute passive_activity_losses which are not deductible in the taxable years in issue by reason of sec_469 to reflect the foregoing decision will be entered for respondent
